DETAILED ACTION
Applicant: TOME, Curtis Peter; XIE, Fei; LI, Wei; & MCCLELLAND, Stefan Andrew
Assignee: ReCarbon, INC.
Attorney: Chung Sik PARK (Reg. No.: 52,093)
Filing: Amendment/Request for Reconsideration filed 12 January 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are currently pending before the Office, claims 2-11 have been amended, and claims 12-20 have been newly added without adding new matter.

Response to Arguments
Applicant’s arguments, see Pages 6-8, filed 12 January 2022, with respect to formality objections & claim rejections have been fully considered and are persuasive in that the suggested amendments have been made (claim objections) and Applicants persuasively argue that although Schriever and Woskov et al. disclose teachings for detecting in both “an ultraviolet and an infrared range” (Schriever: ¶13 – IR emissions can indicate excessively high electrode temperature; ¶¶62-69 EUV sensors; Woskov et al.: C.7:L.26-45 emitted light spans UV to NIR light, but spectrometer only detects a 6.5 nm band at one time) they do not disclose explicitly detecting “light emitted by the plasma in an ultraviolet and an infrared range”.  The objection & rejections of the claims have been withdrawn.  However, upon further consideration the claims are rejected in view of Schriever, Aoki et al. (US Pat. 4,707,147), and Woskov et al., see below. 

Specification
The disclosure is objected to because of the following informalities: Paragraph [0049] – includes the phrase “the present of UV indicates” which should be “the presence of UV indicates”.  
Appropriate correction is required.
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schriever et al. (US Pub. 2004/0135517), Aoki et al. (US Pat. 4,707,147), and Woskov et al. (US Pat. 5,671,045).
Regarding claim 1, Schriever et al. discloses a plasma generating system (Schriever et al.: Fig. 1 plasma generation unit 3), comprising:
a plasma cavity (¶56 cavity) for generating a plasma (11) therewithin (Fig. 1);

    PNG
    media_image1.png
    823
    627
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    897
    602
    media_image2.png
    Greyscale

a detection unit (4,5; ¶¶38-42 – energy monitor unit 4 & radiation diagnosis unit 5 used for monitoring the stable and reproducible operation of the units) for measuring intensities of light emitted by the plasma in an ultraviolet (UV) range (5; ¶13 – measured radiation components within the desired EUV spectral range; ¶¶62-69 – sensors for EUV radiation); and
a controller (6; ¶10 main control unit for controlling; ¶¶38-42) for controlling the detection unit (4,5; ¶¶38-42).
However, Schriever et al. fails to disclose measuring intensities of light emitted in an ultraviolet and an infrared range and it fails to disclose generating plasma by use of microwave energy.
In a related field of endeavor, Aoki et al. discloses a plasma monitoring system (Aoki et al.: Fig. 4) including a detection unit (38; C.7:L.59-60 light flux leaving the plasma 35 enters into the detector unit 38) for measuring intensities of light emitted by the plasma (35) in an ultraviolet (UV) range (C.7:L.7-14 – temperature of plasma can be continuously monitored with first light range; C.12:L.36-37 first source in UV range) and an infrared (IR) range (C.7:L.49-52 – second source in IR range; C8:L.42-48 variations in amount of plasma monitored by second light range; C.9:L.45-51 second light range used to determine conductivity and electron density; C.12:L.38-39 second source in IR range); and a controller (45,61) for controlling the detection unit (38).

    PNG
    media_image3.png
    460
    764
    media_image3.png
    Greyscale

In view of the ability to continuously monitor temperature using ultraviolet light measurements and simultaneously determine other plasma characteristics by also using infrared light measurements as is disclosed in Aoki et al. at Figure 4 and Columns 7-9 and in view of the ability to monitor excessively high electrode temperatures by detecting infrared light emissions and monitoring other operation of the units using ultraviolet light emissions from plasma generation as is disclosed in Schriever at Paragraphs 13 & 38-42, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aoki et al. with the teachings of Schriever to simultaneously monitor ultraviolet and infrared light emissions from plasma to obtain information about the plasma and plasma generation units.  However, Schriever and Aoki et al. fail to disclose generating plasma by use of microwave energy.
In a related field of endeavor, Woskov et al. discloses a plasma generating system (Woskov et al.: Fig. 1 microwave-induced plasma 16), comprising:
a plasma cavity (Fig. 5 cavity 220) for generating a plasma (218) therewithin by use of microwave energy (140);

    PNG
    media_image4.png
    665
    601
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    864
    596
    media_image5.png
    Greyscale

a detection unit (22,150) for measuring intensities of light emitted by the plasma (218); and
a controller (28) for controlling the detection unit (C.7:L.43-45).
In view of the ability to sustain plasma with a microwave source while providing real-time sample acquisition as is disclosed in Woskov et al. at Column 4, Lines 28-32, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Woskov et al. with the teachings of Schriever et al. and Aoki et al. to sustain plasma with a microwave power source with real-time sample acquisition.

Regarding claim 2, Woskov et al. further discloses the plasma generating system further comprising: a waveguide (Woskov et al.: Fig. 4 waveguide 90) coupled to the plasma cavity (passageway 96 plasma 110); and a hollow cylinder (tube 102) protruding from a wall (walls 92,94) of the waveguide (90) and having a bottom cap (end of tube 102) that includes an aperture (connection between fiber optic 104 and tube 102), wherein the detection unit (C.10:L.17-18 Fiber optic guides 104 transmit the plasma light to the spectrometer) is arranged to receive the light through the aperture (C.10:L.17-18).

    PNG
    media_image6.png
    824
    624
    media_image6.png
    Greyscale

Regarding claim 3, Woskov et al. further discloses wherein the aperture (Woskov et al.: Fig. 4) is dimensioned to prevent leakage (C.10:L.17-18) of the microwave energy therethrough while still allowing enough light through for detection (C.9:L.50-52 – microwave power delivered by waveguide 90 to plasma 110).
Regarding claim 4, Schriever et al. further discloses wherein the detection unit (Schriever et al.: Figs. 1-2 energy monitor unit 4 radiation diagnosis unit 5) includes: a sensor (detectors 41,42 spectrograph 51) for converting light into an electrical signal (¶¶60-67 – signals and outputs); and a board having an electrical circuit (¶76  main control unit 6 has interfaces for communicating with the controls and control loops or regulating circuits of all other modules and units of which the radiation source is composed, or it directly influences the actuating members of the units and modules), the sensor being mounted on the board (¶76), wherein the electrical circuit conditions the electrical signal and sends the electrical signal (¶76) to the controller (6; ¶¶38-42).
Regarding claim 5, Schriever et al. further discloses the plasma generating system further comprising: a switchable bandpass filter (Schriever et al.: ¶53 – all modules and units are exchangeable; ¶13 – different filters) disposed in front of the sensor (41,42,53) and having one or more bandpass filters (54) that each pass light in a wavelength range (¶58 – filter ranges; ¶¶68-70).
Schriever et al. further discloses the plasma generating system further comprising: a lens for collecting the light (¶75 optical elements) into the detection unit (41,42,51).
Regarding claim 7, Schriever et al. further discloses wherein the detection unit (4,5) includes: a first sensor (5,53) for measuring intensity of the light in the UV range (5; ¶13 – measured radiation components within the desired EUV spectral range; ¶¶62-69); and a second sensor (4,41,42) for measuring intensity of the light in the IR range (4; ¶13; ¶¶58-61 – sensors for IR range).
Regarding claim 8, Schriever et al. further discloses the plasma generating system further comprising: a first bandpass filter (Schriever et al.: Fig. 3 filters 54) disposed in front of the first sensor (53) and configured to pass the light in the UV range (5; ¶13 – measured radiation components within the desired EUV spectral range; ¶¶62-69); and a second bandpass filter (¶58 detector 41 which is provided with a filter for limiting the measured wavelength range) disposed in front of the second sensor (41,42) and configured to pass the light in the IR range (4; ¶13; ¶¶58-61 – sensors for IR range).

    PNG
    media_image7.png
    628
    694
    media_image7.png
    Greyscale

Regarding claim 9, Woskov et al. further discloses the plasma generating system further comprising: a waveguide (Woskov et al.: Fig. 4 waveguide 90) coupled to the plasma cavity (passageway 96 plasma 110); and an optical fiber (fiber optic 104) installed in the waveguide (90) and having one end for receiving the light (fiber optic 104 and tube 102) and an other end coupled to the detection unit (C.10:L.17-18 Fiber optic guides 104 transmit the plasma light to the spectrometer).
Aoki et al. further discloses wherein the detection unit (Aoki et al.: Fig. 4 unit 38) includes: a sensor (43,47,56,58) to generate an electrical signal based on sensed light (35 – light from plasma; C.7:L.59-60); and an electrical circuit to condition (amplifiers 44,48,59-60) the electrical signal generated by the sensor (43,47,56,58) and to send the conditioned electrical signal to the controller (45,61; C7:L.9-14 – controller 45 utilized to control detectors to continuously monitor temperature; C.9:L.48-52 – controller 61 utilized to control detectors to determine electron density and conductivity of plasma).

Claims 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schriever et al. (US Pub. 2004/0135517), Aoki et al. (US Pat. 4,707,147), and Woskov et al. (US Pat. 5,671,045) as applied to claim 1 above, and further in view of Risby et al. (US Pub. 2014/0159572).
Regarding claim 10, Schriever et al., Aoki et al., and Woskov et al. disclose the plasma generating system of claim 1, and Woskov et al. further discloses the plasma generating system (Woskov et al.: Fig. 1 microwave induced plasma (MIP) 16) further comprising: a waveguide (Fig. 4 waveguide 90) for transmitting the microwave energy therethrough (C.9:L.50-51 plasma 110 is induced inside a waveguide 90 which propagates the microwave power to the plasma from the magnetron); an inner wall (dielectric liner 98) disposed within the waveguide (90) to define the plasma cavity (96); an adaptor mounted (tube 62 dielectric tube 106) on the waveguide (90) and configured to introduce a gas (C.10:L.6-18  end of this alumina tube 106a provides a thermal source of electrons when heated by the plasma to keep the plasma centered in the gas flow through the guide) into the plasma cavity (96), the adaptor having a through hole (tube 62 exhaust 66) through which a gas processed by the plasma (110) exits the plasma cavity (96); and an optical fiber (104) installed in the adaptor (fiber 104 connects to tube 102 & tube 62) and having one end for receiving the light (tube 102 & fiber 104 receives light from plasma 110) and an other end coupled to the detection unit (C.10:L.17-18).  However, they fail to disclose an adaptor to generate a vortex flow.
In a related field of endeavor, Risby et al. discloses a plasma generating system (Risby et al.: Fig. 3 microwave induced plasma 209; Abstract) including a plasma cavity (202), a waveguide (207; ¶58 microwave chamber is also denoted waveguide) for transmitting microwave energy (¶¶58-59), an 208) disposed within the waveguide (207), and an adaptor (elongated vessel 200) mounted on the waveguide (207) and configured to introduce a gas (gas inlet 206; ¶53 inlets [206] for injecting the gas that is to be processed and form the first vortex flow) into the plasma cavity (202) and

    PNG
    media_image8.png
    791
    683
    media_image8.png
    Greyscale

generate a vortex flow (ends 203,204; ¶53 The flow directions of the swirling gas in the first, second, and third vortex flows are indicated by the thick arrows) within the plasma cavity (202) using the gas (¶53 gas injected), the adaptor (200) having a through hole (205) through which a gas processed by the plasma (209) exits the plasma cavity (202; ¶53 exit channel 205).
In view of the ability to improve the conversion rate of gas exposed to microwave energy for generating plasma using a double vortex flow as is disclosed in Risby et al. at Paragraph 28, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Risby et al. with the teachings of Schriever et al., Aoki et al., and Woskov et al. to improve the conversion rate by utilizing a vortex flow adaptor in plasma generation.
	
Regarding claim 11, Schriever et al., Aoki et al., and Woskov et al. disclose the plasma generating system of claim 1, and Woskov et al. further discloses the plasma generating system (Woskov et al.: Fig. 1 microwave induced plasma (MIP) 16) further comprising: a waveguide (Fig. 4 waveguide 90) for transmitting the microwave energy therethrough (C.9:L.50-51); a forward flow inlet (tube 62 dielectric tube 106) mounted on the waveguide (90) and configured to introduce a gas (C.10:L.6-18  end of this alumina tube 106a provides a thermal source of electrons when heated by the plasma to keep the plasma centered in the gas flow through the guide) into the plasma cavity (96); and an optical fiber (104) installed in the forward flow inlet (fiber 104 connects to tube 102 & tube 62) and having one end for receiving the light (tube 102 & fiber 104 receives light from plasma 110) and an other end coupled to the detection unit (C.10:L.17-18).  However, they fail to disclose an adaptor to generate a vortex flow.
In a related field of endeavor, Risby et al. discloses a plasma generating system (Risby et al.: Fig. 3 microwave induced plasma 209; Abstract) including a plasma cavity (202), a waveguide (207; ¶58 microwave chamber is also denoted waveguide) for transmitting microwave energy (¶¶58-59), and a forward flow inlet (elongated vessel 200 gas inlet 206) mounted on the waveguide (207) and configured to introduce a gas (gas inlet 206; ¶53 inlets [206] for injecting the gas that is to be processed and form the first vortex flow) into the plasma cavity (202) and

    PNG
    media_image9.png
    619
    535
    media_image9.png
    Greyscale

generate a vortex flow (ends 203,204; ¶53 The flow directions of the swirling gas in the first, second, and third vortex flows are indicated by the thick arrows) within the plasma cavity (202) using the gas (¶53 gas injected).
In view of the ability to improve the conversion rate of gas exposed to microwave energy for generating plasma using a double vortex flow as is disclosed in Risby et al. at Paragraph 28, it would Risby et al. with the teachings of Schriever et al., Aoki et al., and Woskov et al. to improve the conversion rate by utilizing a vortex flow adaptor in plasma generation.

Regarding claim 12, Schriever et al., Aoki et al., and Woskov et al. disclose the plasma generating system of claim 1, but they fail to disclose generating a vortex flow.
In a related field of endeavor, Risby et al. further discloses the plasma generating system further comprising a flow inlet (Risby et al.: Fig. 4a gas inlet 5 first annular flow channel 6 slits 10; ¶75 form and stabilize the plasma) at a first end of the plasma cavity (4 – top of vessel) and configured to introduce a gas (¶79 - distributing gas through inlet 5 and flow channel 6) into the plasma cavity (4) and generate a vortex flow (¶75; ¶78 – 1st & 2nd vortex flow) within the plasma cavity (4) using the gas (¶¶78-79 – gas flowing against wall segment 8 creates vortex flow).

    PNG
    media_image10.png
    786
    585
    media_image10.png
    Greyscale

Risby et al. at Paragraphs 28 & 78-79, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Risby et al. with the teachings of Schriever et al., Aoki et al., and Woskov et al. to improve the conversion rate by utilizing a vortex flow from gas introduction with specially designed inlets and wall segments for plasma generation.

Regarding claim 13, Risby et al. further discloses the flow inlet having a first opening (5,6,10 – opening in slit on outer ring), a second opening (10 – opening in slit on inner ring), and a gas passageway disposed therethrough (¶79 – gas flows through inlet 5 channel 6 and ring segment 9 and slits 10 into chamber) from the first opening (10 - opening in slit on outer ring) to the second opening (10 - opening in slit on inner ring). 
Regarding claim 14, Risby et al. further discloses the gas passageway (10) having a geometry to impart spiral a motion (9,10 – slits 10 placed in ring segment 9 to enter chamber and create a spiral motion; ¶¶78-79) to the flow as the flow enters the plasma cavity (4) via the gas passageway (10; ¶¶78-79).

    PNG
    media_image11.png
    307
    590
    media_image11.png
    Greyscale

Risby et al. further discloses the gas passageway being curved (9,10 – end of gas passageway is curved as it enters the inner circle of ring segment 9) to enhance the vorticity of the flow (¶¶78-79).
Regarding claim 16, Risby et al. further discloses the system further comprising a plasma stabilizer (8) protruding into the plasma cavity (4) and configured to contribute to the vortex flow within the plasma cavity (¶¶78-80).

Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 18-20, the closest prior art references are:
Schriever et al. – which discloses generating gas discharge plasma (Schriever et al.: Fig. 1 plasma 11) to function as an extreme ultraviolet source (¶5) which is monitored with an ultraviolet sensor to monitor the EUV output (¶13).  However, Schriever et al. fails to disclose generating plasma by use of microwave energy, it fails to disclose measuring light emitted by the plasma in an infrared range, and it fails to disclose the controller or detection unit configured to determine a possible input gas issue or damage to the plasma cavity (claim 18), a possible deposition on a surface of the plasma cavity (claim 19), or a diminution of IR intensity and a presence of UV that is indicative of plasma instability (claim 20).

    PNG
    media_image12.png
    549
    418
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    551
    370
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    453
    501
    media_image14.png
    Greyscale

Aoki et al. – which discloses monitoring properties of flowing plasma (Aoki et al.: Fig. 4; C.1:L.10-25) including an infrared light source (50) and an ultraviolet light source (30), and a detection unit (38) configured to determine plasma conductivity and electron density using detected infrared plasma emissions (56,58; C.9:L.45-51) and determining plasma temperature using detected ultraviolet plasma emissions (43,47; C.7:L.7-14).  However, Aoki et al. fails to disclose a plasma cavity for generating plasma therewithin by use of microwave energy and it fails to disclose the controller or detection unit configured to determine a possible input gas issue or damage to the plasma cavity (claim 18), a possible deposition on a surface of the plasma cavity (claim 19), or a diminution of IR intensity and a presence of UV that is indicative of plasma instability (claim 20).

    PNG
    media_image3.png
    460
    764
    media_image3.png
    Greyscale

Woskov et al. – which discloses a microwave plasma monitoring system (Abstract) including a plasma cavity (Woskov et al.: Fig. 5 cavity 220) for generating a plasma therewithin by use of microwave energy (140) and a spectrometer sensitive in the infrared to ultraviolet spectrum (150) configured to instantaneously detect a 6.5 nm spectral band (C.7:L.35-38).  However, Woskov et al. fails to disclose measuring intensities of light emitted by the plasma in infrared and ultraviolet ranges wherein the controller or detection unit are configured to determine a possible input gas issue or damage to the plasma cavity (claim 18), a possible deposition on a surface of the plasma cavity (claim 19), or a diminution of IR intensity and a presence of UV that is indicative of plasma instability (claim 20).

    PNG
    media_image4.png
    665
    601
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    864
    596
    media_image5.png
    Greyscale

Eriguchi (US Pat. 5,897,378) – which discloses method for monitoring a deposit in a plasma CVD dry etching chamber (Eriguchi: Fig. 1; Abstract) including an infrared light source (8) reflected off of a deposit (31) in a plasma chamber (1) detected by an infrared detector (14).  However, Eriguchi fails to disclose generating plasma by use of microwave energy and a waveguide, it fails to disclose a detection unit for measuring intensities of light emitted by the plasma in an ultraviolet range, it fails to disclose a forward flow inlet in the waveguide and configured to introduce gas and generate a vortex 

    PNG
    media_image15.png
    603
    1246
    media_image15.png
    Greyscale

Furthermore, there isn’t any teaching or motivation in the prior art for a plasma generating system (Fig. 2) including a plasma cavity (22) for generating plasma with microwave energy (14); a detection unit (61) for measuring plasma emitted light in an ultraviolet range (74a) and an infrared range (74b); a controller (169) for controlling the detection unit (61); a waveguide (20) for transmitting the microwave energy (14); a forward flow inlet (42) mounted on the waveguide (20) configured to introduce a gas and generate a vortex flow (43); an optical fiber (170) installed in the forward flow inlet (42) coupled to the detection unit (161); wherein the controller or detection unit are configured to determine a possible input gas issue or damage to the plasma cavity (claim 18), a possible deposition on a surface of the plasma cavity (claim 19), or a diminution of IR intensity and a presence of UV that is indicative of plasma instability (claim 20), in combination with the other claimed elements.  

    PNG
    media_image16.png
    782
    935
    media_image16.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Luo et al. (EP 0961527 A1) – which discloses gas passageways (Fig. 3 gas flow channel 148; Pg. 3 – curved walls give plasma gas swirl movement) in a plasma generation system having curved walls to enhance the vorticity of the gas flow (Pg. 3; Pg. 6).

    PNG
    media_image17.png
    514
    747
    media_image17.png
    Greyscale

Nagasawa (WO 2006/043420 A1) – which discloses bent gas passageway holes (Fig. 1 hole 8) in a plasma generation system (Abstract) having curved walls to enhance the vorticity of the gas glow (¶38).

    PNG
    media_image18.png
    261
    462
    media_image18.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884